Smith, J.,
delivered the opinion of the court.
This suit was instituted in the court below by appellees to recover from appellants, Cumberland Telephone & Telegraph Company and Mr. Renfroe, its manager, damages for the death of Mr. R. A. Woodham, the husband of Mrs. Henrietta Woodham and the father of the other appellees. From a judgment in appellee’s favor, this appeals is taken.
Appellant company was operating a telephone system in the 'town of Escatawpa, and Mr. Woodham, a resident thereof, was one of its subscribers. Mr. H. M. Burnham owned an electric light plant that supplied lights for this town. Mr. Woodham’s residence was on Straight street, and the primary electric light wire' of the electric light plant ran along the same side of the street on which his residence was situated. The line of the telephone company was on the opposite side of the street, having one of its posts across the street, and nearly opposite Wood-ham’s residence. From this post the telephone line crossed the street above the electric light wires, and entered the residence of Mr. Woodham. The distance be-, tween these wires was variously estimated at from three *332to twenty inches. This telephone pole had become very much decayed at the surface of the ground, and on the occasion in question, there having been some rain and wind, broke at the ground, and the telephone wires and the light wires came in contact, thereby creating a short circuit to the Woodham telephone. Mrs. Woodham, hearing a sharp snapping and seeing flashes of fire from the dining room, where the telephone was located,. had her husband called; and he, seeing the danger, at once notified the electric light people of the situation, and requested that the lights he cut off, so that he might remedy the matter. This was done, and thereupon Woodham cut the wires from his house, and was attempting to clear his yard and the street thereof, when the current was again turned on, at the instance of the wife of the proprietor of the electric light plant, the proprietor himself being absent, and he received a shock by which he was immediately killed. Appellants had no control over the electric light plant, and had nothing to do with the' turning on of the current. In this state of facts, appellants contend that they were entitled to the peremptory instruction in the court below, on the ground that their neegligence' was not the proximate cause of Mr. Wood-ham’s death, hut that the proximate cause of his death was an intervening independent act of negligence 'on the part of a third person, to wit, the turning oh of the electric light current without warning Woodham after it had been, at his request, cut off.
Without attempting to define proximate cause in such terms as will be applicable to all states of fact — for to do so is practically impossible — it will he sufficient to say that the negligent act of a person, resulting in injury, is the proximate cause thereof, and creates liability therefor, when the act is of such character that, by the usual course of events, some injury, not necessarily the particular injury, or injury received in the particular manner complained of, would result therefrom, provided the *333attendant circumstances are such that an ordinarily prudent man ought reasonably to have anticipated that some injury would probably result from the act done. In order that a person may be liable for damages resulting from his negligence, it is not necessary that his negligence should have been the sole cause of the injury. His negligence may be the proximate cause, where it concurs with one or more causes in producing an injury, and, although the author or authors of such cause or causes may also be liable therefor. 29 Cyc. 492-496, inclusive, and authorities there cited. “If a defendant is negligent, and this negligence combines with that of another or with any other independent intervening cause, he is liable, although his negligence was not the sole negligence, or the sole proximate cause, and although his negligence, without such other independent intervening cause, would not have produced the injury.” Susie B. Harrison v. Kansas City Elec. Light Co., 195 Mo. 606, 93 S. W. 951, 7 L. R. A. (N. S.) 293.
It is true that appellants could not have anticipated that the particular injury complained of would have resulted from their negligence, or that the injury would have occurred in the particular manner in which it did; but they could, and ought reasonably, have anticipated that some injury would result therefrom. When the telephone wires came in contact with the electric light wires, the necessary result thereof was that electricity of dangerous power might be conducted into the residence of Mr. Woodham: That .the light wires were not charged with the current at all times, and that the current was turned off and then on again by the owner of the electric light plant, after a discovery of the condition brought about by 'appellant’s negligence, is immaterial. The fact that the current was turned off and then on again relates simply to the question of Woodham’s contributory negligence. It may be that appellant’s negligence is not the sole cause of the death of Mr. Woodham, but *334by it a condition was brought about dangerous to both life and property, and which, combined with the negligence of another, did cause the death of Mr. Woodham. It is true that where the negligent act of a defendant is simply the causa sine qua non, and the negligence of a third person is the causa causans of an injury, such defendant is not liable in damages therefor; but where the negligence of a defendant results in a condition dangerous in itself, such as an ordinarily prudent person ought to have anticipated might occur, he is liable for any damage. resulting therefrom, even though the particular injury complained of would not have resulted, had not the negligence of-a third'person combined with his.
Through the negligence of appellants, Mr. Woodham’s residence was about to be destroyed, and members of his family were in danger of being injured by coming in contact with wires charged with electricity. It became necessary to quickly remedy this situation, and in attempting to do this, which he had a perfect right to do, and ought to have done, provided he exercised due care in so doing, Mr. Woodham was killed. The fact that the danger was temporarily removed, when the current was turned off, did not relieve* appellants of the effect of their negligence. If Woodham had not succeeded in removing the wires, and his residence had burned, or some member of his family had been injured when the current was turned on, appellants would, of course, have been responsible for the damage resulting therefrom. It could not, in that event, have been said that the negligence of appellants was not the proximate cause of the injury. How, then, can it be said that their negligence was not the proximate cause of the injury received by Woodham in attempting to remove the danger to his property and family, occasioned by their negligence? Should authorities other than those hereinbefore cited be required to sustain the foregoing views, they will be found collated in the briefs of counsel.
*335The court committed no error in refusing a peremptory instruction requested, and the judgment is affirmed.
Affirmed.